Citation Nr: 9922470	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of bilateral cystic mastitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1980 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which, in part, denied the 
veteran's claim for an increased evaluation for bilateral 
cystic mastitis.  A notice of disagreement was received in 
March 1996, the RO issued its statement of the case in April 
1996, and a substantive appeal (VA Form 9) was received in 
June 1996.  This claim was remanded by the Board for further 
development in October 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claim.

2.  The veteran's residuals of bilateral cystic mastitis are 
manifested by significant alteration of size and/or form of 
the right breast due to a partial mastectomy, with scars that 
are not productive of ulceration or pain and tenderness on 
objective demonstration; the veteran has not undergone a 
partial mastectomy of the left breast, but recent examination 
revealed no masses, palpable fibrocystic change or discharge.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
bilateral cystic mastitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.116, 4.118, 
Diagnostic Codes 7626, 7803, 7804 (1998); 38 C.F.R. § 4.116a, 
Diagnostic Code 7626 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for her 
bilateral mastitis should be increased to reflect more 
accurately the severity of her symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to her 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
claim, the regulatory criteria governing evaluation of 
disabilities relating to surgery of the breast were amended, 
effective May 22, 1995.  See 61 Fed. Reg. 19851 (1995) 
(presently codified at 38 C.F.R. §§ 4.116, Diagnostic Codes 
7610-7629 (1998) (hereinafter referred to as "current" 
regulations).  The United States Court of Appeals for 
Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In light of the foregoing, 
the Board will evaluate the veteran's post-operative 
bilateral cystic mastitis under both the current and former 
versions of the regulations, and apply the most favorable 
result to the veteran.

The veteran was granted service connection for post-operative 
bilateral cystic mastitis in October 1988.  Post-service 
medical records from the Fayetteville, North Carolina VA 
Medical Center (VAMC) show that in September 1988, the 
veteran had a right partial mastectomy and was diagnosed with 
right mastitis and intraductal adenoma.  During the surgery, 
30% of the right breast was removed.  It was noted at 
discharge that the breast had draining sinuses laterally, and 
a very noncosmetic scar in the mid-halfway point of the lower 
breast that was mildly in a keloid formation.  At discharge, 
the wound appeared to be healing, but it was felt that the 
problems would not resolve and a simple mastectomy and 
prosthesis would be required in the future.  As predicted, 
the veteran's condition of the right breast did not resolve 
and she has continued to receive non-surgical treatment at 
the Fayetteville VAMC for recurrent abscesses.  The most 
recent treatment record is dated in December 1997 at which 
time it was noted the veteran had a smaller right breast, a 
partial right nipple, multiple scars in the areolar border 
and a larger scar underneath the nipple.

Medical records show that the veteran has also had episodes 
of cystic mastitis in the left breast.  In May 1989, drainage 
from the left breast was sampled and analyzed.  During a 
September 1994 examination, it was noted that the both 
breasts had bilateral fibrocystic changes, with the changes 
greater in the right than the left.  In a February 1997 visit 
to the Fayetteville VAMC, she reported hardness of the left 
breast with a little drainage.  On examination in December 
1997, drainage of the left breast was noted.

In a January 1992 VA examination, it was noted that both 
breasts were mildly fibrocystic and had numerous scars.  The 
veteran had a history of several biopsies and several 
incision and drainage (I&D) procedures for abscesses.

During a December 1995 VA examination, it was noted that the 
scar on the veteran's mid-lower right breast is 3-centimeters 
in length, and there was some thickening beneath the nipple, 
but no significant distortion of the breast.  The right 
nipple was inverted.  The left breast had no masses.  The 
veteran reported abscesses in the right breast occurring 
every two or three months.  These were painful and were 
treated with heat, antibiotics, or an I&D procedure.  

The most recent VA examination was conducted after the 
Board's REMAND of this claim.  The Board requested that a 
medical examination be performed in which clinical findings 
should include evaluation of the size and scars of the 
breasts.  An examination report of the May 1998 examination 
states that the breasts did not have any palpable masses on 
physical examination.  The right breast was minimally smaller 
than the left.  There were no significant palpable 
fibrocystic changes in either breast.  There was no discharge 
from the left nipple.  The right nipple was slightly 
distorted from previous surgery and there was a small amount 
of scarring on that side from the previous operation.  There 
was no drainage from the right nipple.  The veteran had just 
recently finished a course of antibiotics.  

Prior to May 22, 1995, residuals of breast surgery were 
evaluated pursuant to code criteria for removal of mammary 
glands, which provided for a minimum evaluation of 30 percent 
for removal of mammary glands in one breast without removal 
of axillary glands.  38 C.F.R. § 4.116(a), Diagnostic Code 
7626 (1994).  Where breast surgery occurred without removal 
of mammary glands, there was no compensable evaluation 
available.  See 38 C.F.R. § 4.31.  The medical evidence of 
record contains no indication that mammary glands were 
removed in either the September 1988 surgery or the multiple 
I&D procedures, and therefore the veteran's post-operative 
breast disability is noncompensable under former criteria for 
breast surgery.

Current regulations provide for an evaluation of 40 percent 
for a single breast and 60 percent for both breasts in cases 
involving modified radical mastectomy; 30 percent for a 
single breast and 50 percent for both breasts in cases 
involving simple mastectomy or wide local excision with 
significant alteration of size or form; and noncompensable in 
cases involving wide local excision without significant 
alteration of size or form.  A wide local excision includes a 
partial mastectomy and is defined as the removal of a portion 
of the breast tissue.  38 C.F.R. § 4.116, Diagnostic Code 
7627, Note.  

After considering the evidence in light of the new rating 
criteria, the Board believes that a 30 percent evaluation can 
reasonably be assigned.  The evidence shows that  she has 
undergone excision of the right breast resulting in 30 
percent removal of tissue that has reduced the size of that 
breast.  While the most recent examination resulted in a 
comment by the examiner that the right breast was "minimally 
smaller" than the left, the Board believes that the 
September 1988 operative report which documented removal of 
30% of the right breast should be afforded more weight than 
the subjective comment of the VA examiner.  The Board views a 
30% removal of breast tissue to be a significant reduction in 
size, and a 30 percent rating under Diagnostic Code 7627 is 
warranted.  

However, the veteran is not entitled to the next higher 
evaluation of 40 percent, as she has not had a modified 
radical mastectomy, nor is she entitled to 50 percent for 
both breasts, as she has not undergone wide local excision of 
the left breast.

Finally, the Board notes that the veteran has submitted 
numerous employment time sheets showing absences due to 
illness, implicating the applicability of the extraschedular 
provision.  See 38 C.F.R. § 3.321(b).  However, the Board 
finds that these absences are occasional and do not 
constitute marked interference with employment.  Thus, 
referral for extraschedular consideration of an even higher 
rating is not warranted.



ORDER

Entitlement to an evaluation of 30 percent for residuals of 
bilateral cystic mastitis is warranted.  To this extent, the 
appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

